                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF WISCONSIN

KAREN LOUISE BRUNETTE,

                    Plaintiff,
      v.
                                                         Case No. 18-cv-741-bbc
ANDREW SAUL,
Commissioner of Social Security

                    Defendant.


                            JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew Saul, Commissioner of Social Security, affirming the decision of the

Commissioner and dismissing this case.




           s/ V. Olmo, Deputy Clerk                                10/03/2019
        Peter Oppeneer, Clerk of Court                                Date
